Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 08, 2017

The Court of Appeals hereby passes the following order:

A17A1158. ACTAVIOUS LANGSTON v. THE STATE.

      In 2009, Actavious Langston was convicted of armed robbery and other crimes.
He filed a motion for new trial, which the trial court denied. On appeal, we affirmed
in an unpublished opinion. Langston v. State, Case No. A10A1300 (decided
September 21, 2010). Langston later filed a motion to vacate a void sentence, which
the trial court denied. He appealed, but we dismissed the appeal for lack of
jurisdiction because Langston had not raised a colorable claim that his sentence was
void. Langston v. State, Case No. A15A2224 (dismissed August 6, 2015). Back in
the trial court, Langston filed a second motion for new trial. The trial court dismissed
the motion, and Langston again appeals. We lack jurisdiction.
      Because this was Langston’s second motion for new trial, filed years after his
first one, we must construe it as an extraordinary motion for new trial. See Jeffcoat
v. State, 299 Ga. App. 54 (682 SE2d 131) (2009); see also OCGA §§ 5-5-40 (a) & 5-
5-41 (b). An order disposing of an extraordinary motion for new trial, however, must
be appealed by application for discretionary review. See OCGA § 5-6-35 (a) (7);
Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997). Langston’s failure
to follow the proper appellate procedure deprives us of jurisdiction over this direct
appeal, which is hereby DISMISSED.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/08/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.